Opinión concurrente del
Juez Presidente Señor Trías Monge.
Este caso plantea cuestiones fundamentales sobre algu-nos aspectos de la garantía contra registros e incautaciones irrazonables.
Roberto Conde Pratts fue declarado culpable en juicio por tribunal de derecho de violar los Arts. 6 y 8 de la Ley de Armas, Ley Núm. 17 de 19 de enero de 1951 (25 L.P.R.A., sees. 416 y 418). Se le condenó a cumplir concurrentemente y en probatoria, seis meses de cárcel y tres años de presidio, respectivamente, por la alegada comisión de estos delitos. El apelante sostiene, básicamente, que el arma ocupada fue obtenida en virtud de un registro ilegal, en violación de la Sec. 10, Art. II, de la Constitución del Estado Libre Aso-ciado.
1. Los hechos
J. L. Valentín, empleado de una farmacia, se hallaba el 9 de noviembre de 1981, a eso de la 1:30 de la tarde, llevando a cabo el cuadre de la caja registradora del negocio. Declaró que le “inquietó” observar a una persona fuera del estable-cimiento que le pareció “sospechosa y nerviosa”, “mirando para ambos lados”. El individuo “era bajito, bastante llenito, zapatos brown, chaqueta sport brown con un sweater y pelo estilo ‘curly’”. El señor Valentín no vio a esta persona hacer *309ningún movimiento extraño o hablar o hacerle señas a nadie. Después de diez a quince minutos la persona “sospechosa” se montó en un auto Fairmont y lo condujo hasta el Centro Comercial El Señorial, cerca de la farmacia, donde se estacionó.
El señor Valentín, junto a un compañero de trabajo, ter-minó de prepararse para ir a depositar el dinero en el banco, el cual tenía una sucursal en el referido centro. Como Valentín todavía se sentía inquieto, decidió llamar a la Po-licía para que les acompañara a efectuar el depósito, mas pasó un carro de patrulla y Valentín lo detuvo. Explicó a los dos policías que viajaban en el vehículo, los señores Quiñones y Pérez, que había por allí una persona que le parecía sospe-chosa. Los policías acompañaron a los empleados al banco. Antes de entrar, Valentín señaló dónde estaba estacionado el automóvil del supuesto sospechoso. El agente Quiñones se dirigió hacia el vehículo, mientras el resto del grupo entró al banco. Efectuado el depósito, Valentín vio al salir del banco al supuesto sospechoso. El agente Pérez le detuvo, le informó que quería hablar con él y pidió que le acompañara. Se diri-gieron hacia donde estaba estacionado el Fairmont.
En el entretanto, el agente Quiñones solicitó del centro de mando de la Policía que averiguase la procedencia del automóvil. Mientras esperaba, se encaminó a mirar hacia dentro del vehículo. Notó, tras pegarse a los cristales e incli-narse, que “debajo del asiento del chofer sobresalía algo bri-lloso que a él le parecía el cañón de un revólver”. Según Quiñones, poco después recibió información del centro de mando al efecto de que el vehículo había sido alquilado a la compañía Avis y que la fecha del alquiler estaba vencida. (1) *310A los pocos minutos llegó el agente Pérez con el apelante. Quiñones preguntó al apelante si tenía licencia para portar armas. Acto seguido, al no producirla el apelante, el agente Quiñones le arrestó. La prueba de cargo guardó silencio sobre si se ocupó el arma antes o después del arresto. El propio policía Pérez declaró como testigo de defensa y expresó crípticamente sobre este particular que su com-pañero Quiñones arrestó al apelante “porque había encon-trado un arma en el auto”.
2. Las cuestiones planteadas
Los hechos reseñados exigen, a fin de determinar la lega-lidad del registro y la incautación, la consideración de tres excepciones al mandato constitucional de que no se efectúen registros, incautaciones o allanamientos sin mandamiento judicial previo: la llamada doctrina del automóvil, la del objeto ilegal a plena vista y la del registro como acto incidental a un arresto válido. Estas doctrinas no se exami-narán, como es natural, en toda su vasta amplitud, sino tan sólo en las fases presentadas por los hechos específicos ante nuestra consideración. Aun así, ello requiere unas observa-ciones generales previas sobre la naturaleza de la garantía encarnada en el Art. II, Sec. 10, de la Constitución del Estado Libre Asociado.
3. Consideraciones generales sobre la garantía contra regis-tros, incautaciones y allanamientos irrazonables
El Art. II, Sec. 10 de la Constitución del Estado Libre Asociado dispone, en parte:
No se violará el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incauta-ciones y allanamientos irrazonables.
Sólo se expedirán mandamientos autorizando registros, allanamientos o arrestos por autoridad judicial, y ello única-mente cuando exista causa probable apoyada en juramento o afirmación, describiendo particularmente el lugar a regis-trarse, y las personas a detenerse o las cosas a ocuparse.
*311La Cuarta Enmienda a la Constitución de los Estados Uni-dos provee a su vez:
No se violará el derecho del pueblo a la seguridad de sus personas, hogares, documentos y pertenencias, contra regis-tros y allanamientos irrazonables, y no se expedirá ningún mandamiento, sino a virtud de causa probable, apoyado por juramento o promesa, y que describa en detalle el lugar que ha de ser allanado, y las personas o cosas que han de ser dete-nidas o incautadas.
Es principio trillado que este Tribunal, en su papel de intérprete máximo de la Constitución del Estado Libre Aso-ciado, no puede reducir el ámbito de los derechos humanos, según se hayan definido estos por el Tribunal Supremo de los Estados Unidos, pero que puede ampliarlo. Cuando se trata de precisar el significado de una cláusula de la Consti-tución de Puerto Rico que tiene su equivalente en la Consti-tución de los Estados Unidos, las sentencias del Tribunal Supremo de Estados Unidos tienen valor obligatorio tan sólo en cuanto a la definición del ámbito mínimo del derecho envuelto y calidad persuasiva en lo restante. En tal sentido, este Tribunal goza de facultades análogas a las reconocidas a los tribunales estatales de última instancia. Pueblo v. Figueroa, 77 D.P.R. 188, 195-198 (1954), confirmado en 232 F.2d 615 (1st Cir. 1956); R.C.A. v. Gobierno de la Capital, 91 D.P.R. 416, 428-429 (1964); Pueblo v. Dolce, 105 D.P.R. 422, 426-428 (1976); Cooper v. California, 386 U.S. 58, 62 (1967); Sibron v. New York, 392 U.S. 40, 60-61 (1968). El Tribunal Supremo de Estados Unidos no es el único guardián de los derechos humanos. Los tribunales estatales y este Tribunal tienen la obligación irrehuible de descargar independiente-mente su responsabilidad constitucional en este campo.
Ello es así, particularmente, dado que la jurisprudencia del Tribunal Supremo de los Estados Unidos sobre las excepciones citadas a la garantía contra registros e incauta-ciones irrazonables ha sufrido tantos cambios abruptos que su valor persuasivo ha mermado considerablemente. El Juez *312Powell ha afirmado recientemente, Robbins v. California, 453 U.S. 420, 430 (1981):
[T]he law of search and seizure with respect to automobiles is intolerably confusing. The Court apparently cannot agree even on what it has held previously, let alone on how . . . [instant] cases should be decided. (Opinión concurrente.)
Un reconocido comentarista ha escrito:
[T]he boundaries of [the automobile exception] remain uncertain. The several decisions of the Court on this subject cannot be satisfactorily reconciled, and in recent years the Court has often been unable to muster a majority position on the issue. It is no exaggeration, therefore, to say that these decisions constitute a “labyrinth of judicial uncertainty”. 2 W. LaFave, Search and Seizure: a Treatise on the Fourth Amendment 509 (1978).
La doctrina sobre el objeto ilegal a plena vista también está plagada de incerteza. W. Lewis y H. Mannle, Warrant-less Searches and the “Plain View” Doctrine: Current Perspective, 12 Crim. L. Bull. 5 (1976). Igual ocurre con la teoría del registro incidental a un arresto. L. Weinreb, Generalities of the Fourth Amendment, 42 U. Chi. L. Rev. 47 (1974); Pueblo v. Lebrón, 108 D.P.R. 324, 327 (1979); Pueblo v. Dolce, 105 D.P.R. 422, 431-433 (1976).
En tales circunstancias es aconsejable apartar la glosa jurisprudencial y examinar el texto en su razón de ser. Nos referiremos tan sólo al Art. II, Sec. 10 de la Constitución del Estado Libre Asociado, en cuya interpretación se basa exclusivamente esta sentencia. Este caso no se funda en aspecto alguno de la Cuarta Enmienda. Las referencias, casos y materiales estadounidenses en el curso de esta opinión se efectúan únicamente para fines comparativos.
La garantía contra registros e incautaciones irrazonables obedece históricamente a tres objetivos: amparar la inti-midad de las personas y, más allá de ello, su dignidad como seres humanos; proteger sus documentos y otras pertenen-cias; e interponer la figura de un juez entre el ciudadano y el *313agente del orden público para brindar a aquél la seguridad debida sobre la razonabilidad de los procesos de registro, allanamiento e incautación, vía el juicio de un funcionario imparcial. Sobre las circunstancias históricas que llevaron a la aprobación del Art. II, Sec. 10 de la Constitución, véase: Pueblo v. Dolce, supra, págs. 429-431.
La regla principal derivable de la garantía constitucional es, por tanto, —regla oscurecida a veces en el análisis de este tema— que todo registro o incautación que se lleve a cabo sin previo mandamiento judicial es irrazonable per se, a menos que esté comprendido dentro de ciertas excepciones rigurosamente definidas. Véanse: Chimel v. California, 395 U.S. 752, 762 (1969); Katz v. United States, 389 U.S. 347, 357 (1967). Las excepciones han ido naciendo al calor de un mismo principio: circunstancias apremiantes o perentorias pueden justificar un registro sin mandamiento judicial pre-vio. Puede correrse peligro, por ejemplo, de que la prueba desaparezca o que sufra daño el agente del orden público. La regla y sus excepciones albergan un solo propósito: lograr el ansiado equilibrio entre uno de los derechos humanos más esenciales y preciados en una democracia y el derecho de la propia comunidad a protegerse contra el crimen. El carác-ter pendular de la jurisprudencia en este campo se explica por la rotura del equilibrio en varias situaciones, por el peso desmedido que se le ha asignado a veces a uno u otro de los intereses en juego.
Nos hemos expresado antes sobre los pasos a tomar para el análisis de controversias sobre la aplicabilidad de la garantía en cuestión. Al retrotraernos al tiempo inmediata-mente anterior al registro, la primera pregunta que se debe hacer es: ¿le era posible al gobierno obtener la orden corres-pondiente sin comprometer la eficacia del registro o la segu-ridad de sus agentes? La cuestión de la razonabilidad del registro se ataca en segundo término, después de estable-cerse que podía actuarse sin orden judicial. Pueblo v. Lebrón, ante, pág. 328. Véase: R. Williamson, The Supreme Court, *314Warrantless Searches, and Exigent Circumstances, 31 Okla. L. Rev. 110,143 (1978).
A la luz de estas observaciones, veamos si el caso pre-sente se gobierna por la regla general o por algunas de las excepciones que se han invocado.
4. La excepción del automóvil
Esta excepción fue creada por el Tribunal Supremo de Estados Unidos en Carroll v. United States, 267 U.S. 132 (1925). El tribunal resolvió que no era prudente aplicar la regla general a un automóvil que había sido detenido por la Policía mientras transportaba licor de contrabando “porque el vehículo puede ser movido rápidamente de la localidad”. Pág. 156. La existencia de tal circunstancia apremiante —la movilidad del vehículo— constituyó en el foro federal esta-dounidense la base de la excepción, pero luego comenzó ésta a competir con la teoría de que en un automóvil la expectati-va de intimidad es en extremo reducida. M. Gardner, Searches and Seizures of Automobiles and their Contents: Fourth Amendment Considerations in a Post-Ross World, 62 Neb. L. Rev. 1, 6 et seq. (1983). En Coolidge v. New Hampshire, 403 U.S. 443, 461-462 (1971), el Tribunal Supremo (opinión de la pluralidad de los jueces) fustigó esta tendencia a reducir o aun eliminar la protección contra los registros irrazonables cuando se trata de un vehículo:
The word “automobile” is not a talisman in whose presence the Fourth Amendment fades away and disappears. And surely there is nothing in this case to invoke the meaning and purpose of the rule of Carroll v. United States — no alerted criminal bent on flight, no fleeting opportunity on an open highway after a hazardous chase, no contraband or stolen goods or weapons, no confederates waiting to move the evidence, not even the inconvenience of a special police detail to guard the immobilized automobile. In short, by no possible stretch of the legal imagination can this be made into a case where “it is not practicable to secure a warrant”.
En el foro federal, la salud de Coolidge, supra, en Esta-dos Unidos es precaria, si es que algo resta de él. Los comen-*315taristas generalmente apoyan, sin embargo, el retorno a la doctrina de las circunstancias apremiantes, al menos en el caso de vehículos inmovilizados o cuando exista indicación de que el ocupante quiera ocultar efectos en él. L. Katz, Automobile Searches and Diminished Expectations in the Warrant Clause, 19 Am. Crim. L. Rev. 557, 570-572 (1982); J. Grano, Rethinking the Fourth Amendment Warrant Requirement, 19 Am. Crim. L. Rev. 603, 613-621, 638 et seq. (1982); V. Wilson, The Warrantless Automobile Search: Exception without Justification, 32 Hastings L.J. 127, 134 (1980); Comentario, The Automobile Exception: A Contradiction in Fourth Amendment Principles, 17 San Diego L. Rev. 933, 940 (1980).
Para el tiempo en que se formuló y adoptó el Art. II, Sec. 10 de la Constitución del Estado Libre Asociado la doctrina en efecto era la de las circunstancias apremiantes. La teoría, prevaleciente tan sólo en algunas jurisdicciones, que le niega protección a un vehículo en todo género de circunstancias por la supuesta ausencia de expectativa de intimidad, es de cuño reciente. Su primera expresión formal ocurre en Cardwell v. Lewis, 417 U.S. 583, 590-591 (1974), aunque hubo expresiones aisladas pocos años antes; Gardner, supra, págs. 9-10 n. 51. No vemos razón por la cual descartar el vital requisito de las circunstancias apremiantes —esencia misma, como hemos visto, de las excepciones a la regla general que los registros e incautaciones tienen que realizarse por mandamiento judicial— y remedar al Tribunal Supremo de Estados Unidos en la invención de la teoría de la inti-midad evanescente, tan severamente criticada por atentar contra los propios cimientos de la garantía contra los regis-tros e incautaciones irrazonables.
Nuestro continuado respaldo, en las circunstancias del caso presente, a la doctrina de las circunstancias apre-miantes no significa que estamos equiparando un automóvil a un hogar a todos los efectos. Existen diferencias sustan-ciales entre ambos. Tampoco estamos perturbando el equili-*316brio indispensable entre el derecho de todo ciudadano, bueno o malo, a que se le proteja contra registros e incautaciones irrazonables y el derecho de la comunidad a que se le escude contra el crimen. Si hay peligro de que se pueda comprome-ter la eficacia del registro, que la prueba desaparezca o que quede amenazada la seguridad de alguien, es perentorio proceder al registro. No lo es, sin embargo, cuando, como en el caso de autos, el automóvil está inmovilizado, cerrado; su dueño está bajo arresto, sin acceso a armas o a posibles cómplices; y se cuenta con personal suplementario que pueda vigilar el automóvil o efectuar arreglos para su remoción a algún cuartel o lugar bajo el control de la Po-licía. El registro inmediato es lo más conveniente, pero si tal es el criterio, aún más conveniente es dejarse de aspavientos y abolir la garantía constitucional.
En Puerto Rico no hemos sancionado nunca el registro sin orden de un vehículo por el simple hecho de que esté dotado de motor y ruedas. Desde el primer caso, Pueblo v. Guzmán, 34 D.P.R. 117 (1925), en que adoptamos la doctrina de Carroll, supra, hasta el presente hemos sancionado el registro cuando han mediado circunstancias apremiantes que lo han aconsejado así. Cuando no han existido tales cir-cunstancias no hemos justificado el registro y hemos orde-nado la absolución del acusado. Pueblo v. Decós, 62 D.P.R. 148 (1943); Pueblo v. Sosa Díaz, 90 D.P.R. 622 (1964); Pueblo v. De Jesús Franqui, 96 D.P.R. 643 (1968).
No siempre hemos expuesto en su totalidad la base teóri-ca de nuestra decisión y, a partir de la creación de la doc-trina de la intimidad disminuida, a veces nos hemos referido a la diferencia existente entre la expectativa de intimidad en el hogar y en un automóvil. A poco que se examinen los hechos de estos casos, sin embargo, se encuentra que circuns-tancias apremiantes son las que en el fondo dictan el resul-tado del caso. En Pueblo v. Vargas Delgado, 105 D.P.R. 335 (1976), por ejemplo, permitimos la incautación, tras una con-fidencia, de un vehículo hurtado para su examen cuando no *317se pudieron producir los papeles del mismo en el taller de hojalatería en que se encontró y existía peligro de que el auto desapareciese o que se alterase su identidad, ya que se estaba trabajando en él. En Pueblo v. Acevedo Escobar, 112 D.P.R. 770 (1982), la decisión descansa fundamentalmente sobre otra excepción a la regla general: el acusado consintió al registro. Aun así, debe recordarse que este Tribunal señaló en Acevedo, supra, págs. 775-776, citando a Pueblo v. Tribunal Superior, 91 D.P.R. 19 (1964), que “[e]l ámbito de la prohibición protege a todos, tanto al sospechoso o conocido ofensor, como al inocente y se extiende al lugar objeto del registro”. A continuación recalcamos que las excepciones a la regla general se basan en circunstancias apremiantes. “Como todo principio constitucional, el mismo no es absoluto y per-mite excepciones fundadas en intereses apremiantes.” Es dentro de ese contexto que se expresa que el uso por las vías públicas de un automóvil y otras de sus características “diluyen la razonable expectativa de privacidad con referen-cia a otros tipos de propiedad. Si el registro es razonable o no dependerá de los hechos y circunstancias especiales de cada caso, da atmósfera total”'. (Énfasis suplido.) No cambia-mos la base de la excepción. Nos referimos tan sólo a condi-ciones innegables que la distinguen.
Pueblo v. Del Río, 113 D.P.R. 684, 692 (1982), ilustra nuevamente el papel de las circunstancias agravantes en la aplicación de la excepción del automóvil. En tal caso se estaba buscando, tras una confidencia, a ciertos prófugos. Se observa al apelante mientras portaba un revólver y abor-daba un automóvil. La Policía detiene el vehículo en marcha. Se arresta al apelante por portar armas sin licencia y se registra el vehículo para localizar el arma observada antes. Resolvimos con entera razón que el registro era válido. Seña-lamos al efecto “la necesidad de: (1) ocupar armas de fuego que se pueden encontrar ocultas en [las] área[s] inmediata[s] al sitio en donde se realiza el arresto, las cuales pueden ser utilizadas para agredir a los agentes o para intentar es-capar; y (2) ocupar evidencia que pueda ser destruida”.
*318Según hemos visto, en el caso de autos no se dieron las circunstancias apremiantes necesarias para justificar la aplicación de la excepción del automóvil.
5. La excepción del objeto ilegal a plena vista
Así como la presencia de un vehículo no hace desapa-recer por arte de magia, no importa las circunstancias envueltas, la garantía contra los registros irrazonables, la observación de un objeto ilegal a plena vista no constituye licencia para su incautación en todo, casi sin orden judicial. Como ha escrito C. Moylan, Jr., The Plain View Doctrine: Unexpected Child of the Great “Search Incident” Geography Battle, 26 Mercer L. Rev. 1047,1096 (1975):
Seeing something in open view does not, of course, dispose, ipso facto, of the problem of crossing constitutionally protected thresholds. Those who thoughtlessly over-apply the plain view doctrine to every situation where there is a visual open view have not yet learned the simple lesson long since mastered by old hands at the burlesque houses, “You can’t touch everything you can see”.
La doctrina del objeto ilegal a plena vista es aplicable únicamente en ciertas circunstancias específicas. En Dolce, supra, pág. 447, expusimos varias condiciones que deben cumplirse para utilizar la doctrina. Al mismo efecto: Coolidge, supra; Texas v. Brown, 460 U.S. 730, 75 L. Ed.2d 502, 510-511 (1983). En el caso actual la doctrina es inaplicable por estar ausentes al menos dos de los requisitos necesarios para su empleo. Para activar la doctrina debe haber una intromisión previa válida. Según se explicó en Coolidge, supra, pág. 466:
What the “plain view” cases have in common is that the police officer in each of them had a prior justification for an intrusion in the course of which he came inadvertently across a piece of evidence incriminating the accused. The doctrine serves to supplement the prior justification —whether it be a warrant for another object, hot pursuit, search incident to lawful arrest, or some other legitimate reason for being *319present unconnected with a search directed against the accused— and permits the warrantless seizure.
El arma en el caso de autos no se vio en el curso de eje-cutar una orden de registro para la incautación de otro objeto o en el curso de una intrusión sin orden, mas válida por darse las circunstancias apremiantes particulares nece-sarias. Tampoco se descubrió el arma inadvertidamente, otro requisito indispensable.
Debe distinguirse entre el hecho físico de una obser-vación y las condiciones jurídicas que permitan la aplicación de la doctrina a plena vista. Para poder utilizar la doctrina tienen que mediar, además de la observación, otras circuns-tancias que permitan aplicar alguna de las excepciones a la regla general. Coolidge, supra, pág. 468; 1 LaFave, op. cit, pág. 240 et seq. La observación, inadvertida o no, puede justi-ficar el arresto mas, si no median las circunstancias apre-miantes que traen a escena alguna de las excepciones, la observación a solas no justifica el registro. Adviértase cómo en Dolce, supra, en Del Río, supra y otros casos en esta juris-dicción se utiliza la doctrina de la plena vista tan sólo en circunstancias en que opera alguna de las excepciones cono-cidas a la regla.
6. La doctrina del registro incidental a un arresto
En Pueblo v. Sosa Díaz, supra; Pueblo v. De Jesús Robles, 92 D.P.R. 345 (1965); Pueblo v. Costoso Caballero, 100 D.P.R. 147 (1971), y Pueblo v. Dolce, supra, hemos expuesto las con-diciones necesarias para invocar esta excepción. Hemos resuelto que es permisible un registro sin orden de allana-miento, tanto en la persona del arrestado como en el área a su alcance inmediato, para ocupar armas que puedan ser empuñadas y utilizadas por el acusado para agredir a los agentes del orden público o para intentar una fuga o para ocupar evidencia que el arrestado podría destruir. En la situación actual, cerrado el automóvil y bajo vigilancia, bajo custodia también el arrestado, no se corría peligro alguno de *320agresión a los agentes con el arma fuera del alcance del ape-lante o de destrucción de tal prueba. El caso presente se gobierna en consecuencia por la regla general. Era posible obtener la orden judicial correspondiente sin comprometer la eficacia del registro o la seguridad de los agentes policía-cos. Debió interponerse en este caso la figura del juez entre el ciudadano y los agentes para brindar mayor garantía de razonabilidad al proceso del registro.
Por las razones expuestas, se revocarían las sentencias dictadas y se absolvería al acusado.
—O—

(1) El récord arroja considerables dudas sobre este aspecto del testimonio de Quiñones. En la declaración jurada que prestó el agente el día de los hechos no hizo mención alguna de estas comunicaciones. Aún más grave, el testigo de cargo A. Rivera Arce, Gerente de Seguridad de Avis, declaró en el contrainterrogatorio que no fue sino hasta después de las cinco de la tarde —no pudo especificar la hora exacta— que se le informó que la Policía había detenido uno de los automóviles de Avis y se le pidió que acudiese a la Sala de Investigaciones del tribunal.